Exhibit 10.1

 

JULY 2005 AMENDMENT TO CREDIT AGREEMENT

                THIS AMENDMENT, dated this 1st day of July, 2005, between
DENDRITE INTERNATIONAL, INC., a New Jersey corporation (the “Borrower”), the
Lenders hereinafter referred to, and JPMORGAN CHASE BANK, N.A. (formerly known
as JPMorgan Chase Bank), as Administrative Agent for the Lenders (the
“Administrative Agent”).

Preliminary Statement

                            A.        Reference is made to the Credit Agreement
dated as of June 16, 2003 among the Borrower, the Lenders from time to time
party thereto and the Administrative Agent, which was amended by the Amendment
to Credit Agreement dated September 24, 2004 (which, as so amended, will be
called herein the “Credit Agreement”). All capitalized terms used in this
Amendment and not defined shall have the respective meanings ascribed to them in
the Credit Agreement. Pursuant to the Credit Agreement, the Lenders have agreed
to provide a revolving credit facility to the Borrower on the terms and
conditions set forth therein.

                            B.        The Borrower has requested that the
scheduled maturity date of such credit facility be extended. The Lenders and the
Administrative Agent are prepared to agree to an extension on the terms and
conditions hereinafter expressly provided.

                            NOW, THEREFORE, for valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
hereby agree as follows:

ARTICLE 1.       PARTICULAR AMENDMENTS.

            Section 1.1.     “Maturity Date” Definition. The definition of the
term “Maturity Date” contained in Section 1.01 of the Credit Agreement is hereby
amended by changing the phrase “July 1, 2005” so as to read “the earlier to
occur of (a) July 29, 2005 or (b) the date on which a credit agreement in
replacement of this Credit Agreement is executed and delivered.”

ARTICLE 2.      MATTERS GENERALLY.

            Section 2.1.     Representations and Warranties. The Borrower hereby
represents and warrants that:

                            (a)     All the representations and warranties set
forth in the Credit Agreement are true and complete on and as of the date
hereof, with the same effect as though made on and as of the date hereof (except
to the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and complete as of such earlier date);

                            (b)     No Default and no Event of Default exists;

                            (c)     The Borrower has no offset, recoupment or
defense with respect to any of its obligations under the Credit Agreement or any
other Loan Document, and no claim or counterclaim against any Lender or the
Administrative Agent whatsoever (any such offset, recoupment, defense, claim or
counterclaim as may now exist being hereby irrevocably waived by the Borrower);
and

                            (d)     This Amendment has been duly authorized by
all necessary action on the part of the Borrower, and has been duly executed and
delivered by the Borrower, and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms.

 

--------------------------------------------------------------------------------

            Section 2.2.     Continuing Effect. Except as otherwise expressly
provided in this Amendment, all the terms and conditions of the Credit Agreement
shall continue in full force and effect. Also, each other Loan Document shall
continue in full force and effect.

            Section 2.3.     Entire Agreement. This Amendment constitutes the
entire agreement and understanding of the parties hereto with respect to an
amendment of the Credit Agreement, and it supersedes and replaces all prior and
contemporaneous agreements, discussions and understandings (whether written or
oral) with respect to such amendment.

            Section 2.4.     Expenses. The Borrower shall pay all reasonable
expenses incurred by the Administrative Agent in connection with the transaction
contemplated by this Amendment, including the reasonable fees and disbursements
of counsel for the Administrative Agent.

            Section 2.5.     Counterparts. This Amendment may be executed in two
or more counterparts, each of which shall be deemed to be an original, and all
of which taken together shall constitute one and same agreement.

            Section 2.6.     Guarantor Consent. Each of Dendrite International
Services Company and Dendrite Interactive Marketing LLC (the successor to
Synevant Inc.), each of which is party to a Subsidiary Guaranty, shall execute
this Amendment in the space provided below to confirm (a) the consent of such
Subsidiary Guarantor to the terms of this Amendment, and (b) that the Subsidiary
Guaranty of such Subsidiary Guarantor remains in full force and effect, and (c)
that such Subsidiary Guarantor has no offset, recoupment or defense with respect
to any of such Subsidiary Guarantor’s obligations under such Subsidiary
Guarantor’s Subsidiary Guaranty and no claim or counterclaim against any Lender
or the Administrative Agent whatsoever (any such offset, recoupment, defense,
claim or counterclaim as may now exist being hereby irrevocably waived by such
Subsidiary Guarantor).

            Section 2.7.     Effectiveness. This Amendment shall not become
effective unless and until it shall have been executed and delivered by all the
parties hereto.

                            IN WITNESS WHEREOF, the parties hereto have executed
this Amendment as of the day and year first above written.

 

DENDRITE INTERNATIONAL, INC.

    By:   /s/ George T. Robson
 George T. Robson
 Interim Chief Financial Officer


 

2

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.

    By:   /s/ Philip A. Mousin
 Philip A. Mousin
 Vice President


 

THE BANK OF NEW YORK

    By:  /s/ Jeffrey Witte
 Jeffrey Witte
 Vice President


 

SUBSIDIARY GUARANTORS:
(As to Section 2.6 above)


DENDRITE INTERNATIONAL SERVICES COMPANY

By:  /s/ Thomas A. Zalewski
 Thomas A. Zalewski
 Secretary


DENDRITE INTERACTIVE MARKETING LLC

By:   /s/ Brent J. Cosgrove
 Brent J. Cosgrove
 Treasurer


 

--------------------------------------------------------------------------------

 